Citation Nr: 1441281	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, with a previous period of active duty for training from August 1985 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's 50 percent evaluation for PTSD.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran alleges that his PTSD prevents him from seeking and maintaining employment.  Therefore, a claim for TDIU is inferred.

In his substantive appeal in December 2011, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in April 2014, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in most areas, due to symptoms such as anxiety, suicidal ideation, depression, nightmares, sleep disturbances, anger, irritability, avoidance, isolative behavior, and panic attacks.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In his notice of disagreement (NOD) dated February 2011, the Veteran stated that he felt he should be rated at 70 percent rating for his condition, so therefore, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, in the instant appeal, evidence from one year prior to the Veteran's submission of his claim received on October 27, 2009 will be considered.

The Veteran is rated under Diagnostic Code 9411, for PTSD, which applies a set of criteria applicable to all acquired psychiatric disorders.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides for a 50 percent evaluation when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  

VA treatment records from 2009 show the Veteran having complaints of ongoing anxiety and depression, nightmares, intrusive memories, flashbacks, avoidance, and significant social isolation.  The Veteran also no longer enjoyed gardening or farming his property.  The Veteran suffered from poor sleep, hypervigilance, feeling nervous in crowds, anxiety, sometimes to the point of panic, being easily irritated, and inadequate hygiene.  The Veteran was diagnosed with PTSD and major depressive disorder, and GAF scores ranged from 46 to 50.  

Additional VA treatment records show that in April 2010, the Veteran reported recurrent anxiety and occasional panic attacks, affective lability, agitation, anger, social isolation, avoidant behavior, startle reactions, flashbacks, hyperarousal, autonomic hyperactivity, hypervigilance, sleep disturbances, feelings of hopelessness, paranoid ideation, fluctuating appetite, low energy, lack of sexual interest, and auditory illusions with him "hearing voices and things."  In May 2010, the Veteran reported the same symptoms, but also reported "suicidal thoughts once or twice a month."  In July 2010, the Veteran again reported similar symptoms, and reported having suicidal thought three weeks ago.  In September 2010, the Veteran stated having some improvement with sleep, and denied any suicidal or homicidal ideation.  In November 2010, in addition to symptoms similar to those reported in April 2010, the Veteran also reported having "suicidal thoughts every now and then."  He was diagnosed with PTSD and assigned a GAF score of 60.  

A VA treatment record from January 2011 showed that the Veteran experienced very depressed moods, occasional suicidal thoughts with rare suicidal ideation four days ago, recurrent anger, low frustration tolerance, hyperarousal to certain foods and smells, flashbacks, hypervigilance, startle responses, autonomic hyperactivity, decreased concentration, and distractibility.  He was diagnosed as having PTSD with an assigned GAF score of 50.  In March 2011, the Veteran experienced nightmares and interrupted sleep 3 to 4 times a week, intrusive thoughts and flashbacks, avoidance of crowds, and hypervigilance.  He was easily startled, and could become irritable.  When out at restaurants on rare occasions, the Veteran would sit with his back to the wall.  At home, he isolated by sitting outside under pine trees during the summer months and in his darkened bedroom in the winter months.  The Veteran was diagnosed with PTSD with an estimated GAF score of 49.  In October 2011, it was noted that the Veteran's mental status was stable, and he was assessed as having PTSD, with an assigned GAF score of 50.  In May 2012, the Veteran stated that his psychotropic medications helped him to stabilize his PTSD symptoms, but he was still assessed as having PTSD with a GAF score of 50.  

VA examinations were conducted in December 2009 and January 2013.   During the December 2009 examination, the Veteran complained of anxiety, avoidance of crowds, avoidance of news programs about the war in Iraq, avoidance of thoughts, conversations, associated with in-service trauma, avoidance of war movies, depression, difficulty concentrating, flashbacks, hyperstartle response, hypervigilance, increased irritability, loss of interest, memory difficulties, panic attacks, recurrent and intrusive memories, checking behaviors, sleep disturbances, social withdrawal and isolative behavior, and tearfulness.  The Veteran also stated that he "can't keep a job because I can't concentrate, and things don't agree with me."  The examiner noted that the Veteran reported severe impairment with regard to shopping, recreation, social/interpersonal relationships, and occupation/career.  The Veteran reported moderate impairment with regard to household chores, personal hygiene, and family relationships.  The Veteran was diagnosed with PTSD.  The examiner did not assign a GAF score, but stated that the Veteran's GAF range indicated "60-51," which was reflective of moderate symptoms.

At the January 2013 VA examination, the Veteran was diagnosed with PTSD and assigned a GAF score of 52.  The examiner stated that he felt that some of the Veteran's symptoms had slightly improved.  The examiner found that the Veteran exhibited occupational and social impairment with reduced reliability and productivity.  The Veteran stated while he does have a relationship with his sons and grandchildren and has a friend he talks to on the phone, he basically keeps to himself because does not want to be around people.  He also stated that he does not go to his lodge meetings and has not attended church in three or four years because he does not feel comfortable around people.  The examiner noted that the Veteran had not worked since 2005, and that the Veteran believed that would not be able to find and maintain gainful employment at this time, because he could not handle it mentally or physically.  The examiner also stated that the Veteran had symptoms attributable to PTSD of depressed mood, anxiety, suspicions, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he continued to have nightmares, and would leave a light on at night, and would close all the windows and curtains during the day to avoid any neighbors.  He also stated that he gave his shotgun to his son so that he could not harm anyone or himself, or shoot a wall.        

Following a review of the evidence of record, the Board concludes that the evidence more nearly approximates the criteria for a rating of 70 percent for the entire period on appeal.  The evidence demonstrates that during the period on appeal, the Veteran's PTSD is manifested by nightmares, chronic sleep disturbances, feelings of anger and irritability, chronic depression, isolation, low motivation, mild memory loss, diminished interest in activities, some suicidal ideation, and difficulty adapting to stressful circumstances.  The Veteran has indicated that his symptoms, including a lack of concentration and social isolation make him unable to maintain employment.  The Veteran consistently engaged in isolative behavior due to his PTSD symptoms, and no longer participated in any enjoyable activities such as gardening anymore.  The Veteran also experienced constant sleep disturbances and nightmares, as well as daily hypervigilance, which affected his ability to interact or be around people.  

Also, the Veteran was assigned GAF scores during the period on appeal ranging from approximately 46 to 52, which reflect moderate to serious symptoms.  Although a November 2010 VA treatment record reflected a GAF score of 60, the symptoms associated with that score, including sleep impairment, hypervigilance, irritability, and suicidal thoughts, still most closely approximates a 70 percent rating.  Also, while the January 2013 VA examiner felt that some of the Veteran's symptoms had slightly improved, the examiner still found that the Veteran exhibited symptoms such as anxiety, suspicion, panic attacks, and difficulty in establishing and maintaining effective work and social relationships, and assigned a GAF score of 52.  Accordingly, the Board finds that the Veteran is entitled to a rating of 70 percent for PTSD for the entire period on appeal. 

However, the above symptoms do not indicate that the Veteran had exhibited symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living , memory loss for names of close relatives, own occupation, or own name, which would warrant a 100 percent rating.

Overall, the evidence discussed above supports a 70 percent rating.  The Veteran's overall disability picture does not warrant a higher rating in excess of 70 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule, however, the preponderance of the evidence is against an evaluation higher than 70 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Extraschedular Consideration

The Board has considered the possibility of an extraschedular evaluation for these stages of evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Schedular criteria here are adequate.  The Schedule provides yet higher evaluations for PTSD than the 70 percent currently assigned, but as stated above, the Veteran does not display the symptoms required for such.  The criteria do reflect his complaints, symptoms, and impairments.  No further discussion is required.


ORDER

An evaluation of 70 percent, but not greater, for PTSD is granted for the period on appeal.


REMAND

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has raised the issue of unemployability.  At the January 2013 VA examination, the Veteran stated that he did not believe he could find and maintain gainful employment because he could not handle it mentally or physically.  Additionally, in a June 2014 Informal Hearing Presentation, the Veteran's representative contended that the Veteran's PTSD had severely limited his daily life activities and precluded him from interacting properly in society, including being able to find and keep a job.  The Board therefore finds that a claim for TDIU has been raised by the record and is part of the claim for an increased rating for PTSD currently before the Board.

The RO has not explicitly adjudicated the claim for entitlement to TDIU.  The Veteran would therefore be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   On remand, the RO should provide the Veteran with appropriate notice and assistance regarding his claim for entitlement to a TDIU.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.   An examination which includes an opinion on what effect the Veteran's service-connected PTSD has on his ability to work should also be obtained.  The claim should then be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  The Veteran should also be asked to complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.

2.  Schedule the Veteran for a VA examination to determine the effect of the Veteran's service-connected PTSD on his ability to work.  The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

The examiner should comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning.  The examiner should the Veteran's education, experience, and occupational background and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.

The examiner is requested to provide a complete rationale for any opinion, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After undertaking any other development deemed appropriate, the RO should adjudicate the issue of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


